Per Curiam.

Appeal from order denying plaintiff’s motion for summary judgment without prejudice to a renewal of the motion dismissed, without costs. The order is not a final determination and therefore is not appealable. (Cooper v. Frankfort, N. Y. L. J., Nov. 14, 1955, p. 11, col. 5 [App. Term, 2d Dept.]; Belfi v. International Commercial Corp., 277 App. Div. 587; Richman v. Felmus, 8 A D 2d 985; Perkus v. Harris, 21 Misc 2d 259.) No opinion.
Concur — Hart, Di Giovanna and Benjamin, JJ.
Appeal dismissed, etc.